       Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.1 Page 1 of 19




 1   Andre L. Verdun (SBN 265436)
     Attorney at Law
 2   C/O 401 West “A” Street, Ste. 1100
 3   San Diego, CA 92101
     Tel. (619) 880-0110
 5
     Fax. (866) 786-6993
 6   Email: Andre@VerdunLaw.com
 7
     LAGUARDIA LAW, APC
 8   Eric A. LaGuardia (SBN 272791)
 9   402 West Broadway, Suite 800
     San Diego, California 92101
10
     Tel: (619) 655-4322
11   Fax: (619) 655-4344
     Email: eal@laguardialaw.com
12
13   Attorneys for the Plaintiff,
14   Barbara J. Colburn
15
16
                        IN THE UNITED STATES DISTRICT COURT

17
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA

18
     BARBARA J. COLBURN,                   Case No.: '19CV1930 L      MDD
19
                   Plaintiff,
20                                         COMPLAINT FOR DAMAGES
              v.
21
                                           DEMAND FOR JURY TRIAL
22   SYNCHRONY BANK, and DOES 1-
23   10,
24
                   Defendants.
25
26
27
28


                                          -1-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                             Case No.
       Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.2 Page 2 of 19




 1                                    I. INTRODUCTION
 2          1.    Ms. Colburn is a victim of identity theft.
 3          2.    Synchrony is a bank who issued a Wal-Mart credit card to Ms.
 5   Colburn. Someone other than Ms. Colburn made unauthorized transactions
 6   on Ms. Colburn’s Wal-Mart credit card account without her consent or
 7   authorization. Despite notifying Synchrony that these transactions were not
 8   recognized, made, or authorized by Ms. Colburn – including by way of
 9   mailing to Synchrony a notarized, completed identity theft affidavit and
10   police report filed regarding the same – Synchrony continued to claim Ms.
11   Colburn owes Synchrony for these transactions.
12          3.    Without regard for the mailed documents, Synchrony continued
13   to engage in collection efforts including the placing of multiple telephone
14   calls, multiple times a day, to her cell phone, despite her requests to cease.
15   All of this occurred even after Colburn informed Synchrony that she did not
16   owe the debt. Synchrony placed more than 500 calls in about 12 months in
17   an attempt to collect a debt that was not owed.               Synchrony furnished
18   information to the three major credit reporting agencies that it knew or
19   should have known was false and inaccurate.
20          4.    As a result of Synchrony’s unlawful acts and omissions, Ms.
21   Colburn suffered actual damages in the form of serious and severe
22   physical and emotional injury, credit damage, loss of credit opportunities,
23   emotional      distress,    including   nervousness,      stress,   embarrassment,
24   humiliation, anger, loss of concentration, fear, hopelessness, sleep
25   problems, frustration, anxiety, depression, irritation, and loss of enjoyment
26   of life among other negative emotions.
27
28


                                               -2-
                                  COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                     Case No.
       Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.3 Page 3 of 19




 1          5.    According to the FBI, Identity Theft is the fastest growing crime
 2   in the United States.         In 2012 alone, 12.6 million people in the United
 3   States became victims of identity theft.
 5          6.    According to the FDCPA, 15 U.S.C. § 1692, which has been
 6   incorporated by California’s Fair Debt Collection Practices Act:
 7                  (a) There is abundant evidence of the use of
 8                 abusive, deceptive, and unfair debt collection
 9                 practices by many debt collectors. Abusive debt
10                 collection practices contribute to the number of
11                 personal bankruptcies, to marital instability, to the
12                 loss of jobs, and to invasions of individual
13                 privacy.
14                  (b) Existing laws and procedures for redressing
15                 these injuries are inadequate to protect consumers.
16                               II. JURISDICTION AND VENUE
17          7.    Defendants are authorized to do business and do conduct
18   business in California.
19          8.    Jurisdiction of this Court arises under 28 U.S.C. § 1337, and
20   supplemental jurisdiction exists for any state law claims pursuant to 28
21   U.S.C. § 1367.
22          9.    Venue is proper in that Defendants transact business here and
23   the conduct complained of occurred here.
24                                          III. PARTIES
25          10. Plaintiff, Barbara J. Colburn (“Ms. Colburn” or “Plaintiff”), is a
26   natural person residing in El Cajon, California. Ms. Colburn is a “person” as
27   defined by Cal. Civil Code § 1788.2(g), a “debtor” as defined by Cal. Civil
28


                                              -3-
                                   COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                Case No.
       Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.4 Page 4 of 19




 1   Code § 1788.2(h), and a “victim of identity theft” as defined by Cal. Civil
 2   Code § 1798.92(d).
 3          11. Defendant, Synchrony Bank (“Synchrony” or “Defendant”) is a
 5   debt collector as that term is defined by California Civil Code § 1788.2(c).
 6   Synchrony is a “claimant” as defined by Cal. Civil Code § 1798.92(a).
 7          12. Synchrony        provides consumer   financing products,   including
 8   credit cards.
 9          13. Defendants, Does 1 through 10, are persons or entities whose
10   true names and capacities are presently unknown to Ms. Colburn, and who
11   are thusly sued by such fictitious names. Ms. Colburn is informed and
12   believes and thereon alleges that each of the fictitiously named Defendants
13   perpetrated some or all of the wrongful acts alleged herein, are responsible
14   in some manner for the matters alleged herein, and are jointly and severally
15   liable to Ms. Colburn. Ms. Colburn will seek leave of court to amend this
16   complaint to state the true names and capacities of such fictitiously named
17   Defendants when ascertained.
18          14. Ms. Colburn alleges that at all times herein mentioned, each of
19   the Defendants was, and is now, the agent, servant, employee and/or other
20   representative of the other Defendants. And in doing the things herein
21   alleged, Defendants were acting in the scope, purpose and authority of
22   such agency, service employment, and/or other representative capacity
23   with the permission, knowledge, consent, and ratification of the other
24   Defendants.
25          15. Defendants authorized, approved, and/or ratified the acts herein.
26          16. Any reference hereinafter to “Defendant” or “Defendants” without
27   further qualification is meant by Ms. Colburn to refer to all the Defendants
28   above.

                                            -4-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                               Case No.
       Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.5 Page 5 of 19




 1                                      IV. FACTS
 2           17. Plaintiff, Ms. Colburn, is a disabled person over the age of 65.
 3           18. Ms. Colburn obtained a Wal-Mart credit issued by Synchrony
 5   which was used without her consent or authorization to make several
 6   purchases and cash withdrawals totaling over $6,000 in fraudulent charges.
 7           19. The charges occurred at Wal-Mart located at 2709 Church
 8   Street, Conway, SC 29526 on or about October 2017 through March of
 9   2018.
10           20. Ms. Colburn believes her granddaughter, who has the same first
11   and last name as Ms. Colburn but different middle name/middle initial, was
12   responsible for the unauthorized transactions.
13           21. The fraudulent charges began on or about October 2017 when
14   Ms. Colburn believes her granddaughter took possession of Ms. Colburn’s
15   Wal-Mart credit card without Ms. Colburn’s knowledge, permission, or
16   authorization and made several smaller unauthorized transactions that
17   initially went unnoticed by Ms. Colburn for several weeks.
18           22. Several weeks after the initial unnoticed charges referenced
19   above, Ms. Colburn noticed several larger charges and cash withdrawals
20   Ms. Colburn did recognize, make, or authorize.
21           23. After Ms. Colburn noticed these unauthorized transactions she
22   became aware of the fraudulent activity on her account and she notified
23   Defendant accordingly. In response, Defendant represented to Ms. Colburn
24   that Defendant would cancel the credit card used for the unauthorized
25   transactions and issue a replacement card to Ms. Colburn on the same
26   account with Defendant.
27           24. Ms. Colburn, though, never received the replacement credit card
28   that was supposed to have been sent to her by Defendant.

                                            -5-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                Case No.
       Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.6 Page 6 of 19




 1           25. Thereafter, despite never receiving the replacement credit card,
 2   Ms. Colburn received another statement from Defendant related to the
 3   account with Defendant on which there were new, additional unauthorized
 5   transactions made with the replacement card Ms. Colburn never received.
 6           26. Ms. Colburn believes these unauthorized transactions were also
 7   made by her granddaughter who likely intercepted the replacement credit
 8   card Defendant told Ms. Colburn it would send to her.
 9           27. Ms. Colburn moved from South Carolina to California on or about
10   July of 2018.
11           28. Ms. Colburn’s granddaughter died on or about November of
12   2018.
13           29. On April 10, 2019, after notifying Defendant on numerous
14   previous occasions regarding these unauthorized charges over a period of
15   several months, Ms. Colburn also mailed a copy of Ms. Colburn’s
16   completed notarized identity theft affidavit as well as a police report Ms.
17   Colburn filed with the Horrey County Police Department in South Carolina
18   regarding these unauthorized transactions.
19           30. On or about the end of May of 2019, Ms. Colburn received a
20   letter from Defendant dated May 20, 2019 stating it had “resolved her
21   claim” and confirmed that her card from Defendant was used without Ms.
22   Colburn’s consent, and that Defendant would remove the unauthorized
23   charges from her account/bill.
24           31. Despite receiving the above letter from Defendant finding Ms.
25   Colburn’s credit card was used without her consent as to the charges
26   related to those made with the replacement card Ms. Colburn never
27   received, Defendant separately denied Ms. Colburn’s claims related to the
28


                                           -6-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                               Case No.
       Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.7 Page 7 of 19




 1   other     earlier    unauthorized   transactions   made     under    the   same
 2   circumstances that occurred via the previously issued credit card.
 3           32. Ms. Colburn attempted to resolve this matter on several
 5   occasions directly with Defendant but each time Defendant would simply
 6   re-open another internal fraud “investigation” and then deny Ms. Colburn’s
 7   claims regarding any of the other unauthorized transactions.
 8           33. Ms. Colburn’s credit reports include information reported by
 9   Defendant regarding delinquent payments based on the unauthorized
10   charges which has severely damaged her credit.
11           34. Defendant has continuously wrongfully attempted to collect on
12   these unauthorized charges, including attempts to collect by way of calling
13   her cellular telephone after being told to stop calling her.
14           35. Ms. Colburn provided written notice to Synchrony, at least thirty
15   days prior to filing an action, at the address designated by Synchrony for
16   complaints related to credit reporting issues, that a situation of identity theft
17   might exist, and she explained the basis for that belief.
18           36. Defendants failed to diligently investigate          Ms. Colburn’s
19   notification of a possible identity theft and continued to pursue its alleged
20   claims against Ms. Colburn after being presented with facts that clearly
21   establish Ms. Colburn was a victim of identity theft.At all relevant times, the
22   conduct of the Defendant named above, as well as that of its agents,
23   servants and/or employees, was malicious, intentional, willful, reckless, in
24   conscious disregard for the rights of others, and constitutes a gross and
25   negligent disregard of the rights of Ms. Colburn.
26           37. Plaintiff is a “senior citizen” and a “disabled person” as defined in
27   California Civil Code section 1761(f) and (g), and therefore is entitled to
28   treble damages under California Civil Code section 3345.

                                             -7-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                 Case No.
       Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.8 Page 8 of 19




 1                                 V. CLAIMS FOR RELIEF
 2                                FIRST CLAIM FOR RELIEF –
 3                         CALIFORNIA IDENTITY THEFT STATUTE
 5                               (Cal Civil Code § 1798.92 et. seq)
 6          38. Ms. Colburn repeats and re-alleges the paragraphs above.
 7          39. Defendants are “claimants” within the meaning of Civil Code §
 8   1798.92(a) in that they are “persons who have or purports to have a claim
 9   for money or an interest in property in connection with a transaction
10   procured by identity theft.”
11          40. Ms. Colburn is a “victim of identity theft” within the meaning of
12   Civil Code § 1798.92(c) in that she is a person who has had her personal
13   identifying information used without authorization by another to obtain
14   credit, goods, services, money, or property which Ms. Colburn did not use
15   or possess. To this extent, she has filed a police report regarding the
16   violation pursuant to Penal Code § 530.5.
17          41. Ms. Colburn is a “victim of identity theft” within the meaning of
18   Penal Code section 530.5, in connection with the Synchrony fraudulent
19   charges.
20          42. Defendants’ acts and omissions violated Civil Code §§ 1798.92
21   and 1798.93, including but not limited to, the sections listed below.
22          43. Pursuant to Civil Code § 1798.93(c)(1), Ms. Colburn is entitled to
23   a declaration that she is not obligated of the claimant, Defendants, for any
24   claim be it money or property.
25          44. Ms. Colburn is entitled to a declaration that any security interest
26   that Defendants may have in some property Ms. Colburn allegedly owns or
27   owned is void and/or unenforceable.
28


                                               -8-
                                   COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                  Case No.
       Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.9 Page 9 of 19




 1          45. Pursuant to Civil Code section 1798.93(c)(3), Ms. Colburn is
 2   entitled to an injunction restraining Defendants from collecting or attempting
 3   to collect from her on its alleged claims, from enforcing or attempting to
 5   enforce any security interest or other interest in her alleged property in
 6   connection with Defendants’ claims, and from enforcing or executing on
 7   any judgment against Ms. Colburn on such claims.
 8          46. Pursuant to Civil Code section 1798.93(c)(5), Ms. Colburn is
 9   entitled to actual damages, attorney’s fees, costs, and any equitable relief
10   the court deems appropriate.
11          47. Pursuant to Civil Code section 1798.93(c)(6), Ms. Colburn is
12   entitled to a civil penalty of up to $30,000 in addition to any other damages,
13   as to Defendants. Ms. Colburn provided written notice to Synchrony, at
14   least thirty days prior to filing an action, at the address designated by
15   Synchrony for complaints related to credit reporting issues, that a situation
16   of identity theft might exist, and she explained the basis for that belief.
17   Defendants failed to diligently investigate Ms. Colburn’s notification of a
18   possible identity theft and continued to pursue their alleged claims against
19   Ms. Colburn after being presented with facts that clearly establish Ms.
20   Colburn was a victim of identity theft.
21          48. As a result of Defendants’ violations, Ms. Colburn is entitled to
22   recover statutory damages, actual damages, reasonable attorney’s fees,
23   and costs, and any equitable relief the court deems appropriate.
24                         SECOND CLAIM FOR RELIEF - RFDCPA
25                       (Rosenthal Fair Debt Collection Practices Act)
26                               (Cal. Civil Code § 1788 et seq.)
27          49. Ms. Colburn repeats and re-alleges, and incorporates by
28   reference all the paragraphs above.

                                              -9-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                  Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.10 Page 10 of 19




 1          50. Defendants’ acts, omissions, and course of conduct, as more
 2   fully described above, constitute numerous and multiple violations of Cal.
 3   Civil Code § 1788 et seq., aka the Rosenthal Fair Debt Collection Practices
 5   Act (“RFDCPA”), including but not limited to violations of §§ 1788.11, and
 6   1788.17.
 7          51. Defendants violated California Civil Code § 1788.11(d) and (e)
 8   by communicating by telephone, with the debtor with such frequency as to
 9   be unreasonable and to constitute a harassment to Plaintiff under the
10   circumstances; and for making repeated telephone calls.
11          52. Defendants violated California Civil Code § 1788.17 (via
12   incorporation of 15 U.S.C. 1692e, 1692(e)(2), 1692e(5), 1692e(8) and
13   (10)), by making false, deceptive and/or misleading representations in an
14   attempt to collect a debt, attempting to collect a debt that was not owed,
15   misrepresenting the nature, character and amount of a debt, taking action
16   they could not legally take, communicating or threatening to communicate
17   to any person credit information which is known or which should be known
18   to be false, including the failure to communicate that a disputed debt is
19   disputed, the use of any false representation or deceptive means to collect
20   or attempt to collect any debt or to obtain information concerning a
21   consumer.
22          53. Defendants violated California Civil Code § 1788.17 (via
23   incorporation of 15 U.S.C. 1692f), by engaging in an unfair and
24   unconscionable act in an attempt to collect a debt.
25          54. Synchrony        violated   California   Civil   Code    §1788.17   (via
26   incorporation of 15 U.S.C. 1692c) by failing to cease communicating after
27   consumer notified Defendants in writing that she would not pay the debt or
28


                                              -10-
                                  COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                    Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.11 Page 11 of 19




 1   that consumer wished for Defendants to cease further communications with
 2   her.
 3          55. Defendants violated Cal. Civil Code § 1788.17 (via incorporation
 5   of 15 U.S.C. 1692d), by engaging in conduct which had the natural
 6   consequence to harass, oppress, and abuse Ms. Colburn.
 7          56. Defendants violated Cal. Civil Code § 1788.17 (via incorporation
 8   of 15 U.S.C. 1692e; 1692e(2)(A);1692e(5); 1692(f) and 1692(f)(1)), by
 9   engaging in the collection of the debt against Ms. Colburn that was not
10   owed and for an amount not owed.
11          57. Defendants violated Cal. Civil Code 1788.18, by failing to comply
12   with California identity theft procedures.
13          58. Defendants violated Cal. Civil Code § 1788.17 (via incorporation
14   of 15 U.S.C.1692e(8)) by communicating or threatening to communicate to
15   any person credit information which is known or which should be known to
16   be false, including the failure to communicate that a disputed debt is
17   disputed.
18          59. As a result of Defendants’ violations, Ms. Colburn is entitled to
19   recover statutory damages, actual damages, reasonable attorney’s fees,
20   and costs, pursuant to Cal. Civil Code § 1788.17 and 1788.30.
21          THIRD CLAIM FOR RELIEF – INTRUSION UPON SECLUSION
22          60. Ms. Colburn repeats, re-alleges,          and    re-incorporates   by
23   reference all of the paragraphs above as though fully stated herein.
24          61. Congress explicitly recognized a consumer’s inherent right to
25   privacy in collection matters in passing the Fair Debt Collection Practices
26   Act, when it stated as part of its findings:
27                 Abusive debt collection practices contribute to the number
28                 of personal bankruptcies, to marital instability, to the loss

                                            -11-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                  Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.12 Page 12 of 19




 1                 of jobs, and to invasions of individual privacy. 15
 2                 U.S.C. § 1692(a) (emphasis added).
 3          62. One who intentionally intrudes, physically or otherwise, upon the
 5   seclusion of another or his private affairs or concerns, is subject to liability
 6   to the other for invasion of his privacy, if the invasion would be highly
 7   offensive to a reasonable person.
 8          63. Ms. Colburn has a reasonable expectation of privacy in regards
 9   to her private affairs or concerns, in this case her alleged debts.
10          64. Ms. Colburn likewise has a reasonable expectation of privacy in
11   regards to her solitude and the seclusion of her person, against intrusion by
12   another, especially as it relates to Defendants’ ongoing, harassing, and
13   baseless debt collection practices.
14          65. Defendants intentionally interfered, physically or otherwise, upon
15   Ms. Colburn’s solitude, seclusion, as well as into her private affairs and
16   concerns by engaging in unlawful and intrusive communications, as noted
17   above.
18          66. Defendants caused intentional harm to Ms. Colburn’s emotional
19   well-being by engaging in highly offensive conduct in the course of
20   collecting this debt, as noted above.
21          67. These intrusions and invasions against Ms. Colburn by
22   Defendants occurred in a way that would be highly offensive to a
23   reasonable person in that position.
24          68. Defendants’ intentional conduct caused both emotional and
25   physical harm to Ms. Colburn as stated above.
26          69. As a result of such invasions of privacy, Ms. Colburn is entitled to
27   actual damages in an amount to be determined at trial from Defendants.
28


                                             -12-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.13 Page 13 of 19




 1          70. Defendants acted in a despicable manner and in conscious
 2   disregard of Ms. Colburn’s rights.
 3          71. Defendants engaged in conduct, the natural consequence of
 5   which was to annoy and abuse; it made false, deceptive and misleading
 6   statements in an attempt to collect a debt; it attempted to collect amounts
 7   not owed by law or agreement; it also engaged in unfair practices in an
 8   attempt to collect a debt, among other violations.
 9          72. Defendants also acted with oppression, fraud, and/or malice,
10   thereby entitling Ms. Colburn to punitive damages in an amount according
11   to proof and a finder of fact at trial.
12         FOURTH CLAIM – NEGLIGENT TRAINING AND SUPERVISION
13          73. Ms. Colburn incorporates by reference the above paragraphs as
14   though fully stated herein below.
15          74. Defendants negligently trained and supervised their employees
16   and agents as to the performance of their job duties. As a result of such
17   negligent instruction and supervision, the employees/agents, while carrying
18   out their job duties, caused injury and damage to Ms. Colburn.
19          75. As a direct and proximate result of Defendants’ unlawful conduct,
20   Ms. Colburn has suffered damages in an amount to be determined at trial.
21          76. Defendants acted with oppression, and/or malice, thereby
22   entitling Ms. Colburn to punitive damages in an amount to be determined at
23   trial. Defendants acted in a despicable manner and acted with a conscious
24   disregard to the rights of Ms. Colburn.
25                               FIFTH CLAIM – NEGLIGENCE
26          77. Ms. Colburn incorporates by reference the above paragraphs as
27   though fully stated herein below.
28


                                               -13-
                                  COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                              Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.14 Page 14 of 19




 1          78. Defendants’      outrageous,   abusive,   and     intrusive   acts   as
 2   described herein constitute negligence.
 3          79. Defendants negligently inflicted emotional distress upon Ms.
 5   Colburn.
 6          80. Defendants breached a duty imposed and failed to exercise
 7   ordinary care.
 8          81. Defendants owed Ms. Colburn a duty to refrain from unlawful
 9   debt collection practices (Cal. Civil Code §1788 et seq.), unlawful
10   telephone conduct (Penal Code §653m and the TCPA – Telephone
11   Consumer Protection Act 47 U.S.C. §227(b)(1)(A)), and to properly
12   investigate a claim of identity theft (Cal. Civil Code 1798.92 et seq).
13          82. The breach of such duty proximately caused injury to Ms.
14   Colburn.
15          83. The injury resulted from an occurrence, the nature of which
16   these statutes were designed to protect Ms. Colburn from.
17          84. Ms. Colburn is a member of the class of persons the statutes
18   were designed to protect.
19          85. Defendants’ conduct, as described herein, was wrongful conduct
20   in that Defendants conducted their business in an abusive, oppressive, and
21   harassing manner.
22          86. As a direct and proximate result of Defendants’ unlawful conduct,
23   Ms. Colburn has suffered damages in an amount to be determined at trial.
24   Defendants’ wrongful conduct as described herein actually and proximately
25   caused Ms. Colburn’s harm, as noted above.
26          87. Defendants acted with oppression, and/or malice, thereby
27   entitling Ms. Colburn to punitive damages in an amount to be determined at
28


                                           -14-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                  Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.15 Page 15 of 19




 1   trial. Defendants acted in a despicable manner and acted with a conscious
 2   disregard to the rights of Ms. Colburn.
 3                                 SIXTH CLAIM – TCPA
 5             (Telephone Consumer Protection Act 47 U.S.C. § 227 et seq.)
 6          88. Ms. Colburn repeats, re-alleges and incorporates by reference all
 7   other paragraphs.
 8          89. At all times relevant to this complaint, Ms. Colburn was and is a
 9   “person” as defined by the Telephone Consumer Protection Act (“TCPA”),
10   47 U.S.C. § 153(39).
11          90. At all times relevant to this complaint, Defendants have owned,
12   operated, and or controlled “customer premises equipment” as defined by
13   the TCPA, 47 U.S.C. § 153(16) that originated, routed, and/or terminated
14   telecommunications.
15          91. Defendants, at all times relevant to the complaint herein,
16   engaged in “telecommunications” defined by the TCPA, 47 U.S.C §
17   153(50).
18          92. Defendants, at all times relevant to the complaint herein,
19   engaged and engage in “interstate communications” by the TCPA, 47
20   U.S.C. §153(28).
21          93. At all times relevant to this complaint, Defendants used,
22   controlled, and/or operated “wire communications” as defined by the TCPA,
23   47 U.S.C. § 153(59), that existed as instrumentalities of interstate and
24   intrastate commerce.
25          94. At all times relevant to this complaint, Defendants used,
26   controlled, and/or operated “automatic telephone dialing systems” as
27   defined by the TCPA, 47 U.S.C. § 227(a)(1) and 47 C.F.R. § 64.1200 (f)(1).
28


                                          -15-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                             Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.16 Page 16 of 19




 1          95. Defendants’ automated telephone dialing system has the ability
 2   to dial phone numbers automatically from a stored list, or database file.
 3          96. Defendants' automated telephone dialing system has the present
 5   ability to generate random or sequential phone numbers and dial them.
 6          97. Defendants violated the TCPA, 47 U.S.C. § 227(b)(1)(A), by
 7   using an automatic telephone dialing system to telephone Ms. Colburn’s
 8   cellular phone in an attempt to collect an alleged debt.
 9          98. Defendants frequently made calls to Ms. Colburn's cell phone
10   using an automatic telephone dialing system (including an automated
11   dialing machine, dialer, and auto-dialer) and/or an artificial or prerecorded
12   voice.
13          99. Defendants placed auto-dialer or prerecorded calls to Ms.
14   Colburn’s cellular telephone
15          100. Defendants’ violations were willful and knowing and intentional.
16          101. As a result of these violations of the TCPA, Defendants are liable
17   to Ms. Colburn for statutory damages, including treble damages.
18          102. Defendants engaged in willful and knowing violations of the
19   TCPA, 47 U.S.C. § 227(b)(1)(A).
20          103. Defendants used an automated telephone dialing system and
21   pre-recorded messages to telephone Ms. Colburn’s cellular telephone.
22          104. Defendants acted with oppression, fraud, and/or malice, thereby
23   entitling Ms. Colburn to punitive damages in an amount according to proof
24   and a finder of fact at trial.
25          105. Ms. Colburn is entitled to recover actual and punitive damages.
26
27   ///
28   ///

                                          -16-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                  Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.17 Page 17 of 19




 1                    SEVENTH CLAIM – CALIFORNIA CONSUMER
 2                                CREDIT REPORTING ACT
 3          106. Ms. Colburn repeats, re-alleges and incorporates by reference all
 5   other paragraphs.
 6          107. Defendants negligently and willfully furnished information to the
 7   credit reporting agencies with respect to plaintiff they knew or should have
 8   known was inaccurate, misleading and incomplete.
 9          108. Defendants failed to conduct a reasonable investigation as to
10   whether their credit reporting with respect to plaintiff was accurate,
11   misleading or incomplete.
12          109. Plaintiff is entitled to actual damages, attorneys' fees, costs,
13   punitive damages and injunctive relief, pursuant to Cal. Civ. Code §
14   1785.31, as a result of Defendants’ willful and malicious conduct.
15                               EIGHTH CLAIM – BPC 17200
16          110. Plaintiff repeats the foregoing paragraphs as if fully reinstated
17   herein. Defendants’ unlawful business acts and/or practices as alleged
18   herein have violated numerous laws and/or regulations and said predicate
19   acts are therefore per se violations of Bus. and Prof. Code§ 17200 et seq.
20   Business and Professions Code 17200-17205 prohibits business acts and
21   practices that are unlawful, unfair and deceptive.
22          111. Defendants’ acts and practices alleged above constitute
23   unlawful, unfair and deceptive business practices.
24          112. Public injunctive relief should be awarded against Defendants for
25   their unlawful, unfair, and deceptive acts and practices as provided by Bus.
26   & Prof. Code 17203.
27          113. Defendants’ unlawful, unfair and deceptive business practices
28   present a continuing threat in that Defendants are currently engaging in

                                           -17-
                                  COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                              Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.18 Page 18 of 19




 1   such acts and practices and will persist and continue to do so unless and
 2   until an injunction is issued by this Co mi. As such, pursuant to Bus. & Prof.
 3   Code § 17203, Plaintiff seeks an order enjoining Defendant from engaging
 5   in the acts and business practices as described above.
 6          114. Plaintiff has suffered injury in fact and has lost money or property
 7   as the result of the unfair competition and business practice. Plaintiff
 8   suffered an invasion or injury to a legally protected interest.
 9                                 PRAYER FOR RELIEF
10                WHEREFORE, Ms. Colburn, respectfully prays that judgment be
11   entered against Defendants for the following:
12                 A. Statutory, treble, actual and punitive damages; attorney’s
13                     fees and costs;
14                 B. Statutory and actual damages pursuant to Cal. Civil Code §§
15                     1788.30 and 1788.17;
16                 C. Statutory, actual and punitive damages pursuant to Cal. Civil
17                     Code §§ 1785.31;
18                 D. Statutory damages pursuant to the TCPA §227(b)(3),
19                     (including a trebling of those damages);
20                 E. Costs and reasonable attorney’s fees pursuant to Cal. Civil
21                     Code §§ 1788.30, 1785.31 and 1798.93;
22                 F. Punitive damages pursuant to Cal. Civil Code § 3294;
23                 G. Statutory, actual and Punitive Damages pursuant to § 1798
24                     et seq;
25                 H. Injunctive relief pursuant to § 1785.31, 1798.93 and 47
26                     U.S.C. §227(b)(3)(A), BPC § 17200;
27                 I. That this Court find and declare that Ms. Colburn is a victim
28                     of identity theft with respect to the above-mentioned account;

                                              -18-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                    Case No.
     Case 3:19-cv-01930-L-MDD Document 1 Filed 10/04/19 PageID.19 Page 19 of 19




 1                 J. For declaratory, injunctive, and other equitable relief,
 2                     including an order directing Defendants to cease from any
 3                     reporting of this fraudulent account or any other inaccurate or
 5                     incomplete information arising out of this fraud on Ms.
 6                     Colburn’s credit reports.
 7                 K. For such other and further relief as may be just and proper.
 8
 9   Dated: September 23, 2019
10                                                   s/Eric A. LaGuardia
                                                    Eric A. LaGuardia,
11                                                  Attorneys for Plaintiff
12
13                               DEMAND FOR JURY TRIAL
14                Please take notice that Plaintiff, Ms. Colburn, demands trial by
15   jury in this action.
16
17   Dated: September 23, 2019
18
                                                     s/Eric A. LaGuardia
19                                                  Eric A. LaGuardia,
20
                                                    Attorneys for Plaintiff

21
22
23
24
25
26
27
28


                                             -19-
                                 COMPLAINT FOR DAMAGES
     Colburn v. Synchrony Bank                                    Case No.
